Citation Nr: 0808007	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the recoupment of separation pay by withholding VA 
compensation benefits was proper.

(The issues of entitlement to service connection for right 
rib fracture residuals, right hand injury residuals, elevated 
liver enzymes, abnormal liver function tests, fever and PTSD; 
and entitlement to increased ratings for hearing loss and 
dupuytren's contracture of the left palm are the subjects of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1975 and August 1981 and September 1983.  He had additional 
unverified periods of reserve service in the Army National 
Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO determined that the veteran's disability compensation 
benefits were properly withheld for the purpose of the 
recoupment of pay received at separation from service.


FINDINGS OF FACT

1.  The veteran received separation pay in the net amount of 
$11,250.00.

2.  In April 2003, the veteran was notified of a compensation 
award and was advised that his separation pay would be 
recouped through the withholding of VA compensation until the 
separation amount was paid back.


CONCLUSION OF LAW

The recoupment of separation pay by withholding the veteran's 
VA disability compensation in the amount of $11,250.00 was 
proper.  10 U.S.C.A. § 1174 (West 2002); 38 C.F.R. § 3.700 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria and Analysis

Recoupment of a veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the law administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i).  The language of this regulation mirrors the 
statute and states that "[a] veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the separation pay subject to recoupment 
of the total amount received as separation pay."

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concludes that, "[i]n accordance with the provisions of 10 
U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOGCPREC 12-96.

In this case, the veteran was discharged from service in 
September 1975.  That same month he submitted a claim for 
disability compensation.  On his claim, he reported that he 
had received a $15,000.00 lump sum readjustment payment. 

In May 1976, the veteran was informed that he had been 
granted service connection for several disabilities.  He was 
awarded a combined disability rating of 20 percent effective 
from the day following his discharge from service.  

A VA Form 20-822, Control Document and Award Letter indicates 
a recoupment balance of $11,250.00.

The record also shows that the veteran remained active with 
the Army National Guard from 1975 to 1981.  He then had a 
second period of active duty from August 1981 to September 
1983.  

In a June 1985 rating decision the veteran's only compensable 
disability was assigned a noncompensable evaluation, thereby 
reducing his combined disability rating to 0 percent.  

In April 2003, service connection was granted for tinnitus, 
rated as 10 percent disabling and the disability ratings for 
left leg injury residuals, right ankle tendonitis and 
degenerative joint disease of the cervical, thoracic spine 
were each increased to 10 percent.  The effective date was 
October 2001.  In a notification letter issued that same 
month, the veteran was advised that the remaining balance of 
his separation pay ($7,078.64) would be recouped through the 
withholding of VA compensation.

An audit, performed on the veteran's account, shows that he 
received separation pay in the amount of $11,250.00.  An 
initial $5,399.63 of separation pay had been recouped from 
his VA compensation benefits from 1975 until 1982, when 
compensation benefits were terminated by his return to active 
duty.  This left a remaining balance of $5,850.37 to be 
recovered.  When compensation benefits were restarted in 
November 2001 an additional $7,078.64 was withheld, creating 
an overpayment of $1,228.27, which was subsequently returned 
to the veteran.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that VA's recoupment of the veteran's 
military separation pay is not only proper, but required 
under the law.  Both the law and VA regulations provide that 
receipt of separation pay does not preclude eligibility to 
receive disability compensation, but that the veteran cannot 
retain separation pay if he elects to accept disability 
benefits.  There is no legal basis for permitting both the 
retention of separation pay and the receipt of disability 
benefits.  

As VA does not have any discretion in the recoupment of the 
separation pay, the Board finds that veteran has failed to 
state a claim upon which relief may be granted, and that the 
claim must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The claim must therefore be 
denied by operation of law.  

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).


ORDER

The recoupment of separation pay by withholding VA 
compensation benefits was proper.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


